              Case 6:19-cv-01029 Document 1 Filed 02/11/19 Page 1 of 8




                            UNITED STATES DISTRICT COURT
                                 DISTRICT OF KANSAS

UNITED STATES OF AMERICA.

                     Plaintiff,

               V.                            Case   No. l9- 01029

DEFENDANT NO. I : $222,741.00 IN
U. S. CURRENCY, More or less;

DEFENDANT NO. 2: ONE WESTERN
FIELD. MODEL M55OA. 12 GAUGE
SHOTGUN, SN: NONE

DEFENDANT NO. 3: ONE STAG ARMS,
MODEL 15,.556 CAL. RIFLE,
SN: 172766;

DEFENDANT NO. 4: ONE COMPANHIA
BRAZILIERA DE CARTUCHOSE
MOSSBERG, MODEL 7 15T, .22 CAL,
RIFLE, SA,l: EKD32209 69 ;

DEFENDANT NO. 5: ONE GLOCK,
MODEL 19 HANDGUN, SN: WGZ825;

DEFENDANT NO. 6: ONE LLAMA,
MODEL 38 HANDGUN, S,A{;691790;

DEFENDANTNO. 7: ONE RUGER"
MODEL P89C HANDGUN. S,A{:
31362377;

DEFENDANT NO. 8: ONE SCCY,
MODEL CPX-2 HANDGIJN, SAI: 167984;)
                                  )
DEFENDANT NO. 9: ONE TAURUS,      )
MODEL PT845 HANDGUN, SA{:         )
NBV58076;                         )
                                       )
             Case 6:19-cv-01029 Document 1 Filed 02/11/19 Page 2 of 8




DEFENDANT NO. I 0: MISCELLANEOUS)
FIREARM AMMUNITION;             )
                                )
                      Defendants.            )
                                             )

                         COMPLAINT F'OR FORFEITURE IN REM

        Plaintiff, United States of America, by and through its attorneys, Stephen R. McAllister,

United States Attomey for the District of Kansas, and Colin Wood, Special Assistant United States

Attomey, brings this complaint and alleges as follows in accordance with Supplemental Rule G(2)

of the Federal Rules of Civil Procedure:

                                 NATURE OF TIIE ACTION

        l.     This is an action to forfeit and condemn to the use and benefit ofthe United States

of America tlle above-captioned property (hereinafter "defendant property"), for violations of 18

U.S.C. $ 924(d),21U.S.C. S 841,21 U.S.C. g 881(a)(6), andlor2r U.S.C. $ 881(a)(ll).

                                 THE DEFENDANT IN REM

       2.      The defendant property is as captioned ard was seized during the execution       ofa
criminal drug search wanant on or about August 9, 2018 at 11108 W. Lantana Circle, Wichita,

Sedgwick County, Kansas, in the District of Kansas. The property is currently in the custody      of
the Bureau of Alcohol, Tobacco, Firearms and Explosives, and the Wichita Police Department.

                                JTruSDICTION AND VENUE

       3.     Plaintiff brings this action in rem in its own right to forfeit and condemn the

defendant property. This Court has jurisdiction over an action commenced by the United States

under 28 U.S.C. S 1345, and over an action for forfeiture under 28 U.S.C. S 1355.
                    Case 6:19-cv-01029 Document 1 Filed 02/11/19 Page 3 of 8




               4.     This Court has in rem jvisdiction over the defendant property under 28 U.S.C.

 1355(b). Upon filing this complaint, the plaintiff requests that the Court issue an arrest warrant

 in rem ptrs)ant to Supplemental Rule G(3)(b), which the              plaintiffwill   execute upon the property

pursuant to 28 U.S.C. S 1355(d) and Supplemental Rule G(3)(c).

               5.     Venue is proper in this district pursuant to 28 U.S.C. S 1355(bxl), because the

acts or omissions giving rise to the forfeiture occuned in this district and,/or pursuant to 28

U.S.C. S 1395, because the defendant property is located in this district.

                                             BASIS FOR FORT'EITURE

           6.         Defendant No.     I   is subject to forfeiture pursuant to 21 U.S.C. g 881(a)(6) because

it constitutes       1) money, negotiable instruments, securities and other things       ofvalue fumished or

intended to be fumished in exchalge for a controlled substance in violation ofthe Controlled

Substaaces Act; and/or 2) proceeds traceable to such an exchange; and/or 3) money, negotiable

instruments, and securities used or intended to be used to facilitate a violation of the Controlled

Substances          Act.   Defendants No. 2-10 ue subject to forfeiture pursuant to 21 U.S.C.      $

881(a\11) because they were used or intended to be used to facilitate the transportation, sale,

receipt, possession, or concealment of conholled substances; and 18 U.S.C. $ 924(d) because

they were involved in or used in violation ofthe Controlled Substances Act.

           7.              Supplcmental Rule G(2)(f) requires this complaint to slate sufficiently detailed

facts to support a reasonable beliefthat the government will be able to meet its burden ofproof

at trial   .    Such facts and circumstances supporting the seizure and forfeiture of the defendant

property are contained in Exhibit A which is attached hereto and incorporated by reference.
             Case 6:19-cv-01029 Document 1 Filed 02/11/19 Page 4 of 8




                                      CLAIMFORRELIEF
        WIIEREFORE, the plaintiff requests that the Court issue a warant for the arrest of the

defendant property; that notice of this action be given to all persons who reasonably appear to be

potential claimants of interests in the properties; that the defendant property be forfeited and

condemned to the United States of America; that the    plaintiff be awarded its costs and

disbursements in this action; and for such other and further relief as this Court deems proper and

just.

        The United States hereby requests that trial ofthe above entitled matter be held in the

Citv of Wichita. Kansas.

                                                      Respectfu lly submitted,




                                                                . wooD. #19800
                                                      Special Assistant United States Attomey
                                                      1200 Epic Center, 301 N. Main
                                                      Wichita Kansas 67202
                                                      (316) 269-64er
                                                      Fax (316)269-6484
              Case 6:19-cv-01029 Document 1 Filed 02/11/19 Page 5 of 8




                                        DECLARATION

       I, Brett Watterson, Special Agent with the Bureau of Alcohol, Tobacco, Fireanns and

Explosives in the District of Kansas.

       I have read the contents of the foregoing Complaint for Forfeiture, and the exhibit

thercto, and the statements contained therein are true to the best of my knowledge and belief.

       I declare under penalty of perjury that the foregoing is true and correct.

       Executedonthis     //   auy   or /rh        r.zos.
              Case 6:19-cv-01029 Document 1 Filed 02/11/19 Page 6 of 8




             AFFIDAVIT IN SUPPORT OF COMPLAINT F'OR FORFEITURE

       I, Brett T. Watterson, being duly swom, hereby depose and say:

       1.        Affrant is a Special Agent ("SA") with the Bureau of Alcohol, Tobacco, Firearms

and Explosives   ('ATF"), United   States Department ofJustice, and has been so employed since

December, 2013. Affiant is currently assigned to the Wichita Field Office in Wichita, Kansas.

As a Special Agent with ATF, affrant has conducted and/or participated in investigations

involving controlled substances, organized criminal activity, violent crime confidential

informants, search warrants, and asset forfeiture.

       2.        This affidavit is made in support ofa forfeiture proceeding conceming the

following property seized by the Wichita Police Department on or about August 9, 2018:


                 A.     5222,7 41.00 in U. S. currency more or less;

                 B.     One Westem Field, Model M550A, 12 gauge shotgun with no serial
                        number;

                 C.     One Stag Arms, Model STAG 15, .556 semi-automatic, rifle, SlN 172766;

                 D.     One Companhia Braziiiera de Cartuchos imported by Mossberg, Model
                        715T, Tactical 22 rifle, SN 8KD3220969;

                 E.     One Glock, Model 19, semi-automatic pistol, SA'l WGZ825;

                 F.     One Llama, Model 38 Special, pistol, S,A{ 691790;

                 G.     One Ruger, Model P89, semi-automatic pistol,      SA''tr   31362377;

                 H.     One SCCY, Model CPX-2, semi-automatic pistol, S,A{ 167984;

                 I.     One Taurus, Model PT845, pistol,     SN NBV58076;

                 J.     Miscellaneousfirearmammunition;

        3.       The facts set forth in this affidavit are based upon affiant's personal observations,

affiant's training and experience, information obtained from other law enforcement officers and
               Case 6:19-cv-01029 Document 1 Filed 02/11/19 Page 7 of 8




witnesses, and other sources of      infomation. This alfidavit   does not purport to set forth all of my

knowledge of or investigation into this matter.

                                 STATEMENT OF PROBABLE CAUSE


       4.        On August 7,2018, Wichita Police Detective Krys Henderson applied for and

received a state drug search warrant for the residence of 11108 W. Lantana Circle, Wichita,

Kansas, in the District of Kansas. The warrant was executed on August          9,2018. Officers found

inside Tony N. Nguyen and Danielle Howe. Investigators noticed a strong odor ofraw

marijuana radiating throughout the residence. In the basement found evidence ofdrug

distribution including two vacuum sealer machines, empty plastic vacuum sealer bags, a cash

counting machine, digital scales, a safe, and the firearms and ammr-rnition listed above. Inside

the safe were more plastic vacuum sealer bags containing marij uana, a large mason jar

containing marijuana, a large clear plastic container with marijuana inside, firearms, and another

small safe.   |1-rside   the smaller safe was $222.591.00 in U.S. cunency, more or less. An additional

$150.00 in U.S. cunency was found in another area ofthe residence. Tony N. Nguyen's

fingerprints were fbund on many of the plastic vacuum bags that contained mariiuana. The total

weight of marijuana found at the residence was approximately 7,469 grams.

       Affiant    has probable cause to believe that cuftency is subject to forfeiture pursuant to 21

U.S.C. $ 8Sl(a)(6) because it constitutes 1) money, negotiable instruments, securities and other

things ofvalue furnished or intended to be furnished in exchange lor a controlled substance in

violation ofthe controlled Substances Act; and/or 2) proceeds traceable to such an exchange;

and/or 3) money, negotiable instruments. and securities used or intended to be used to lacilitate a

violation of the Controlled Substances Act.
              Case 6:19-cv-01029 Document 1 Filed 02/11/19 Page 8 of 8




       Further, affiant has probable cause to believe that the firearms and ammunition are

subject to forfeiture pursuant to 21 U.S.C. 881(a)(11) as they were used or intended to be used to

facilitate the transportation, sale, receipt, possession, or concealment of controlled substances.

       Further, affiant has probable cause to believe that the firearms and ammunition are also

subject to forfeiture pursuant to 18 U.S.C. 924(d)(1) as they were involved in or used in a

violation ofthe Controlled Substances Act, or were intended to be used in a violation ofthe

Controlled Substances Act.


                                                               B
                                                                   a;i

Subscribed and swom to before me on         this ll   dav of Februarv. 2019.




My commission expires: ll            f otfsotz-

           MICHELLE R. KELLOGG
          Nolary Public - Slate of Kansas
                txpucs   ll/)/.)
